J-S44043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EVANS ALEXANDER WYNN-TURNER                :
                                               :
                       Appellant               :   No. 622 MDA 2020

             Appeal from the PCRA Order Entered March 24, 2020
    In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0004144-2015


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                        FILED NOVEMBER 17, 2020

        Evans Alexander Wynn-Turner (Appellant) appeals, pro se, from the

order entered March 24, 2020, in the York County Court of Common Pleas,

denying his first petition filed pursuant to the Post Conviction Relief Act1

(PCRA), seeking relief from his jury conviction of one count of persons not to

possess firearms.2 Appellant raises several claims concerning the ineffective

assistance of trial counsel. For the reasons below, we affirm.

        The relevant facts and procedural history were recounted by this Court

in the memorandum decision affirming Appellant’s judgment of sentence on

direct appeal:


____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. § 6105(a)(1).
J-S44043-20


            The record reveals that at approximately 11:00 p.m., on
     April 27, 2015, York Police Officers responded to a 911 call
     concerning a man with a weapon at 319 East King Street. When
     officers arrived at the residence, they were permitted entry and
     spoke to Ms. Lakiesha Liggins. Ms. Liggins provided a written
     statement informing the officers that she called the police because
     she had ended her relationship with Appellant, and when she told
     him that he needed to vacate the premises, Appellant brandished
     a gun and threatened to kill her.2 Police then searched the home.
     Officer Paul Thorne testified that when he looked out of a window
     on the third floor, he saw a lunch box on the roof of a neighboring
     house.     Officer Thorne requested a ladder from the fire
     department, and with the ladder in place, he climbed to the roof
     and retrieved the lunch box. Inside the lunch box, Officer Thorne
     discovered a loaded handgun. Ms. Liggins testified at [a] habeas
     corpus hearing that the lunch box belonged to her son and the
     gun found inside was the gun that was kept at her house.
     __________
     2 It does not appear that this written statement was ever admitted
     into evidence. Rather, Ms. Liggins’s April 27, 2015 statement was
     used for impeachment purposes as a prior inconsistent statement,
     and Ms. Liggins testified that she had written the statement and
     signed it.

     __________

           Officer Matthew Tunnal testified that he located Appellant
     on the third floor of the house. Appellant was calm until Officer
     Sean Haggarty informed him that the firearm had been recovered.
     Appellant then began sweating profusely. The officers arrested
     Appellant and charged him with receiving stolen property, simple
     assault, terroristic threats, and persons not to possess firearms.3
     __________
     318 Pa.C.S. § 3925(a), 18 Pa.C.S. § 2701(a)(3), 18 Pa.C.S. §
     2706(a)(1), and 18 Pa.C.S. § 6105(a)(1), respectively.

     __________

            Despite the 911 call and the written statement she gave to
     police, Ms. Liggins later disavowed her claim that Appellant
     brandished a firearm, and at trial, Ms. Liggins refused to testify.
     In light of Ms. Liggins’s recantation, the Commonwealth sought to
     have her testimony from Appellant’s preliminary hearing and
     habeas corpus hearing admitted under Pa.R.E. 804(a)(2).

                                    -2-
J-S44043-20


       Appellant did not object to the admissibility of Ms. Liggins’s prior
       testimony.4 However, Appellant did object to the Commonwealth
       having Ms. Liggins’s written statement to police and the recording
       of her 911 call admitted into evidence. The Commonwealth
       sought to use Ms. Liggins’s written statement and 911 call as
       evidence that Appellant possessed the gun that was later
       discovered on the neighbor’s roof.
       __________
       4A declarant is considered unavailable as a witness if the declarant
       refuses to testify about the subject matter despite a court order
       to do so. Pa.R.E. 804(a)(2). When the declarant is unavailable,
       the declarant’s prior testimony is admissible where it is offered
       against a party who had a “full and fair” opportunity to examine
       the witness. Pa.R.E. 804(b)(1) and comment thereto (citing
       Commonwealth v. Bazemore, 614 A.2d 684 (Pa. 1992)).

       __________

              After consideration, the trial court concluded that the
       written statement could be used for impeachment purposes as a
       prior inconsistent statement and the 911 call was admitted as an
       excited utterance under Pa.R.E. 803(2).

             Despite Ms. Liggins’s refusal to testify at trial and
       recantation of her statement that Appellant had pointed a gun at
       her, the record reveals that she did admit calling 911 on the night
       in question. Additionally, Ms. Liggins testified previously that
       Appellant had a gun,[3] threatened to kill her, and that the gun the
       police retrieved was the gun that was kept at her house. However,
       Ms. Liggins stated that the gun belonged to a former paramour,
       and she emphasized that the gun was not discovered inside her
       house.

            On March 22, 2017, a jury found Appellant guilty of persons
       not to possess firearms and acquitted him of the remaining
____________________________________________


3 We note this appears to be a misstatement by the prior panel as Liggins
never testified that Appellant had a gun on the night in question. Rather, at
both the preliminary hearing and habeas hearing, Liggins testified that
Appellant did not threaten her with a gun. See N.T. Preliminary H’rg,
6/29/15, at 7; N.T. Habeas H’rg, 2/29/16, at 18. However, at both hearings,
she also conceded that she had stated he did threaten her with a gun in both
her 911 call and statement to police on the night of the incident. See N.T.,
Preliminary H’rg, at 9-10; N.T., Habeas H’rg, at 8, 15-16.

                                           -3-
J-S44043-20


       charges. On May 3, 2017, the trial court sentenced Appellant to
       a term of four to eight years of incarceration.

Commonwealth v. Wynn-Turner, No. 1410 MDA 2017 (unpub. memo. at

1-5) (record citations omitted).

       Appellant was represented at trial and sentencing by Assistant Public

Defender Kathryn Bellfy, Esquire. At the sentencing hearing, Attorney Bellfy

informed the court that Appellant wished to proceed pro se post-sentencing.

N.T. Sentencing H’rg, 5/3/17, at 3. Thus, at the end of the hearing, the trial

court conducted a Grazier4 colloquy and determined that Appellant

“knowingly, voluntarily, and intelligently decided to represent himself from

[that] point forward[.]” Id. at 15. The trial court appointed Attorney Bellfy

as standby counsel.       Id. at 15-16. Appellant filed a pro se post-sentence

motion later that same day, followed by an amended post-sentence motion

on May 22, 2017. The trial court denied relief on August 31, 2017, and this

Court subsequently affirmed Appellant’s judgment of sentence on direct

appeal on May 1, 2018.5 See Wynn-Turner, 1410 MDA 2017.6

       On November 16, 2018, Appellant, acting pro se, filed both a

Memorandum of Law and Supplemental Brief, which the court considered,

____________________________________________


4   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

5 We note Appellant proceeded on direct appeal pro se, after the trial court
conducted a Grazier hearing, and determined Appellant knowingly and
voluntarily waived his right to counsel.

6 Although Appellant initially filed a petition for allowance of appeal in the
Pennsylvania Supreme Court, he later discontinued that request. See 360
MAL 2018.

                                           -4-
J-S44043-20



collectively, to be Appellant’s first, timely PCRA petition.     In both filings,

Appellant raised claims challenging the ineffective assistance of trial counsel.

See Appellant’s Memorandum of Law Supporting Post-Conviction Collateral

Relief under the Pennsylvania Post Conviction Relief Act, 11/16/18, at 12-29;

Appellant’s Supplemental Brief in Support of Petition for Post Conviction Relief,

11/16/18, at 1-17.        The PCRA court initially appointed counsel to assist

Appellant; however, Appellant later requested to proceed pro se, and following

another Grazier hearing, the court granted his request. See Order, 4/29/19.

       On February 10, 2020, the PCRA court notified Appellant of its intent to

dismiss his petition without first conducting an evidentiary hearing pursuant

to Pa.R.Crim.P. 907. See Notice Pursuant to Pennsylvania Rule of Criminal

Procedure 907, 2/10/20. Although Appellant filed a timely, pro se response,

the PCRA court entered an order denying Appellant’s petition on March 24,

2020. This timely appeal follows.7

       Appellant raises the following claims on appeal:

       [1] Whether Attorney [ ] Bellfy provided ineffective assistance of
       counsel at trial for failing to request Pennsylvania Suggested
       Standard Jury Instruction 4.08(A) (criminal) to limit the jury’s use
       of a prior inconsistent statement contained within the prior
       recorded testimony from the habeas corpus hearting held
       February 29, 2016[?]

       [2] Whether Attorney [ ] Bellfy provided ineffective assistance of
       counsel at trial for failing to make a standard hearsay objection to

____________________________________________


7Appellant complied with the PCRA court’s directive to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -5-
J-S44043-20


      inadmissible hearsay contained within Lakeisha               Liggins[’s]
      preliminary hearing testimony held June 29, 2015[?]

      [3] Whether Attorney [ ] Bellfy provided ineffective assistance of
      counsel at trial for failing to utilize the written affidavit of Lakiesha
      Marie Liggins which was an exculpatory document material to the
      case against [Appellant] and would have had an obvious impact
      on the credibility of the Commonwealth’s key witness[?]

      [4] Whether Attorney [ ] Bellfy provided ineffective assistance of
      counsel at trial for not objecting to improper arguments made by
      the Commonwealth’s attorney during opening statements and
      closing arguments[?]

      [5] Whether Attorney [ ] Bellfy provided ineffective assistance of
      counsel at trial for failing to request redaction of a racial slur in
      Commonwealth Exhibit Number 2[?]

      [6] Whether the cumulative impact of each of the individual
      claims of Attorney [ ] Bellfy’s ineffectiveness, considered
      collectively, resulted in such prejudice to Appellant that a new trial
      should be awarded[?]

Appellant’s Brief at 4-5.

      Our review of an order denying a PCRA petition is well-settled: “[W]e

must determine whether the PCRA court’s order ‘is supported by the record

and free of legal error.’” Commonwealth v. Johnson, 139 A.3d 1257, 1272

(Pa. 2016) (citation omitted). Moreover,

      “[A] petitioner is not entitled to a PCRA hearing as a matter of
      right; the PCRA court can decline to hold a hearing if there is no
      genuine issue concerning any material fact and the petitioner is
      not entitled to post-conviction collateral relief, and no purpose
      would be served by any further proceedings.” “A reviewing court
      on appeal must examine each of the issues raised in the PCRA
      petition in light of the record in order to determine whether the
      PCRA court erred in concluding that there were no genuine issues
      of material fact and in denying relief without an evidentiary
      hearing.”




                                        -6-
J-S44043-20



Commonwealth v. Smith, 121 A.3d 1049, 1052 (Pa. Super. 2015) (citations

omitted).

       Where, as here, a petitioner’s claims raise allegations of prior counsel’s

ineffectiveness,

       the petitioner must demonstrate: (1) that the underlying claim
       has arguable merit; (2) that no reasonable basis existed for
       counsel’s actions or failure to act; and (3) that the petitioner
       suffered prejudice as a result of counsel’s error. . . . Counsel is
       presumed to be effective; accordingly, to succeed on a claim of
       ineffectiveness the petitioner must advance sufficient evidence to
       overcome this presumption.

Johnson, 139 A.3d at 1272 (citations omitted).         Furthermore, it is well-

established that “[a] failure to satisfy any prong of the ineffectiveness test

requires rejection of the claim of ineffectiveness.” Commonwealth v. Miller,

231 A.3d 981, 991 (Pa. Super. 2020) (citations omitted).

       In his first issue, Appellant insists Attorney Bellfy provided ineffective

assistance when she failed to request a jury instruction limiting the jury’s

consideration of Liggins’s prior inconsistent statement to impeachment

purposes only. Appellant’s Brief at 9. See Pa. SSJI (Crim) § 4.08A(2) [Second

Alternative] (“You may not regard evidence of an earlier inconsistent

statement as proof of the truth of anything said in that statement.”).

       By way of background, we reiterate that during her 911 call to police on

the night of the incident, Liggins stated Appellant threatened her with a gun.8
____________________________________________


8 The 911 call was played for the jury during Appellant’s trial. See N.T.,
3/20/17, at 94-95. On direct appeal, this Court concluded the trial court did



                                           -7-
J-S44043-20



N.T., 3/21/17, at 64-65, 86.           That same night, Liggins signed a written

statement for the police in which she claimed that during an argument,

Appellant “pulled out a gun, and said, you better send me to jail soon because

I feel like killing you.”      N.T., Habeas H’rg, at 15.    Although the written

statement was not introduced into evidence, it was read verbatim during

Appellant’s habeas hearing. See id. At both Appellant’s preliminary hearing,

held on June 29, 2015, and habeas hearing, held on February 29, 2016,

Liggins contradicted her prior statements, and testified that Appellant did not

possess a firearm at any time during their argument. See N.T., Preliminary

H’rg, at 7, 9-10, 13-14; N.T., Habeas H’rg, at 18.          In response, at both

hearings, the Commonwealth confronted Liggins with her prior statements.

See N.T., Preliminary H’rg, at 9-10; N.T., Habeas H’rg, at 8, 15-16.

Subsequently, at Appellant’s jury trial, Liggins refused to testify at all. N.T.,

3/20/17, at 76-78. Therefore, the trial court permitted the Commonwealth to

read to the jury Liggins’s prior testimony at both the preliminary hearing and

habeas hearing. See id. at 86; N.T., 3/21/17, at 61, 73. Liggins’s written

statement to police was read into the record via her testimony at Appellant’s

habeas hearing. N.T., 3/21/17, at 84.

       Furthermore, we note that on direct appeal, Appellant challenged, inter

alia, the trial court’s evidentiary rulings admitting both the 911 call and

____________________________________________


not abuse its discretion in admitting the 911 call into evidence “as a present
sense impression exception to the rule against hearsay.” Wynn-Turner,
1410 MDA 2017 (unpub. memo. at 17).

                                           -8-
J-S44043-20



Liggins’s written police statement into evidence. See Wynn-Turner, 1410

MDA 2017 (unpub. memo. at 11-18).                With regard to the written police

statement, this Court concluded the trial court properly admitted the

statement:

             The written statement was used as a prior inconsistent
       statement to impeach Ms. Liggins’s contradictory statement that
       Appellant did not have a gun. A non-party witness may be cross-
       examined on prior statements they have made when those
       statements contradict their in-court testimony. Commonwealth
       v. Carmody, 799 A.2d 143, 148 (Pa. Super. 2002). As noted,
       prior inconsistent statements are admissible for impeachment
       purposes. Id. Moreover, a prior inconsistent statement may be
       offered as substantive evidence if it meets additional requirements
       of reliability:  1) was the statement given under reliable
       circumstances; and 2) was the declarant available for cross-
       examination. Id.

             We are cognizant that Carmody contemplates prior
       inconsistent statements on cross-examination. However, it is
       within the trial court’s discretion to permit a party to impeach its
       own witness with prior inconsistent statements. Commonwealth
       v. Grimes, 648 A.2d 538, 543 (Pa. Super. 1994).

             Here, when Ms. Liggins refused to testify at trial, the
       Commonwealth sought to treat her as a hostile witness as on
       cross-examination. The trial court did not specifically rule on this
       because the court opined that Ms. Liggins was refusing to answer
       any questions, hostile or otherwise. The trial court then inquired
       if the Commonwealth had any prior statements made by Ms.
       Liggins. The Commonwealth proceeded to ask Ms. Liggins if she
       had made that prior inconsistent statement, and she agreed that
       she had. Moreover, we note that Ms. Liggins read the written
       statement into evidence at the preliminary hearing, and the notes
       of testimony from that hearing were admitted into evidence.[9]
____________________________________________


9 This appears to be a misstatement. Liggins read her written police statement
into evidence during the habeas hearing, not the preliminary hearing. See
N.T., 2/29/16, at 15-16. Nevertheless, the transcript from the habeas hearing



                                           -9-
J-S44043-20


       While Ms. Liggins was clearly unavailable for cross-examination at
       trial, which is required for the statement to be admitted as
       substantive evidence under Carmody, she was available when
       the statement was read into the record at the [prior] hearing as
       noted by the court. Ultimately, we conclude that the portions of
       the written statement introduced via the trial court’s discretion
       and through prior testimony were properly admitted.

Wynn-Turner, 1410 MDA 2017 (unpub. memo at 13-14) (record citations

omitted). Thus, this Court determined Liggins’s written statement to police

was admissible as both impeachment and substantive evidence.                See

Carmody, 799 A.2d at 148 (holding prior inconsistent statement may be

admissible as substantive evidence when (1) it is “given under reliable

circumstance[,]” such as reduced to writing and signed by the declarant, and

(2) the declarant is available for cross-examination, even if cross examination

occurred at a prior hearing).

       Accordingly, because this Court determined on direct appeal that

Liggins’s written police statement was admissible as substantive evidence,

Appellant’s present claim has no arguable merit. Indeed, trial counsel had no

basis to request a jury instruction limiting its consideration of the statement

as impeachment evidence only. Thus, his first claim fails.

       Next, in a related claim, Appellant contends Attorney Bellfy was

ineffective for failing to “make a standard hearsay objection to inadmissible

hearsay contained within Ms. Liggins[’s] preliminary hearing testimony[.]”
____________________________________________


was also read into evidence during Appellant’s jury trial. See N.T., 3/21/17,
at 73-87. Moreover, Appellant, acting pro se, had the opportunity to cross-
examine Liggins concerning this prior inconsistent statement at the habeas
hearing, although he questioned her only about her contradictory statement
in the 911 call. See N.T., Habeas H’rg, at 17-18.

                                          - 10 -
J-S44043-20



Appellant’s Brief at 16.   Again, Appellant focuses on Ms. Liggins’s written

statement to police. At the preliminary hearing, the written statement was

not read into evidence; rather, the Commonwealth questioned Ms. Liggins

about her prior inconsistent statement in the following exchange:

      [Commonwealth:]       You also provided police with a written
      statement; is that correct?

      [Liggins:] Yes.

      [Commonwealth:] You see this document that I’m holding up?
      That is your handwriting?

      [Liggins:] Yes.

      [Commonwealth:] And that’s your signature at the bottom?

      [Liggins:] Yes.

      [Commonwealth:] And in that you state that [Appellant] said that
      he pulled out a gun and said, You better send me to jail soon
      because I feel like killing you?

      [Liggins:] Yeah.

      [Commonwealth:] Did you write it?

      [Liggins:] Yeah, I just wrote it.

      [Commonwealth:] And it is your claim today that there was no
      gun?

      [Liggins:] No gun.

N.T., Preliminary H’rg, at 10. Further, as noted above, during the subsequent

habeas hearing, the Commonwealth asked Liggins to read her written police

statement into the record. N.T., Habeas H’rg, at 15-16. The transcripts of

both of these hearings were later read into the record at trial after Liggins

refused to testify. N.T., 3/20/17, at 77, 92; N.T., 3/21/17, at 61-87.



                                     - 11 -
J-S44043-20



      Although on direct appeal, Appellant challenged the court’s ruling

admitting Liggins’s written statement via her habeas testimony, he now

appears to argue that counsel should have “raised a standard hearsay

objection to the admission of Ms. Liggins’[s] written statement contained

within the preliminary hearing testimony from June 29, 2015.”             See

Appellant’s Brief at 20. We conclude his argument fails all three prongs of the

ineffectiveness test.

      The Commonwealth’s reference to Liggins’s prior written statement was

permissible at the preliminary hearing for the same reasons it was permissible

at the habeas hearing:    the prior inconsistent statement was given under

reliable circumstances and Liggins was available for cross-examination. See

Wynn-Turner, 1410 MDA 2017 (unpub. memo. at 13). Thus, counsel had

no basis to object to this testimony from the preliminary hearing transcript.

Moreover, Appellant cannot demonstrate he was prejudiced by the reference

to Liggins’s prior statement in the preliminary hearing transcript since

Liggins read her entire statement into the record at the habeas hearing,

and, as we determined supra, that transcript was properly read into the

record at trial. Therefore, Appellant’s second claim fails. See Johnson, 139

A.3d at 1272.

      In his third issue, Appellant asserts Attorney Bellfy was ineffective for

failing to utilize an “exculpatory” notarized affidavit, authored by Liggins on

May 22, 2016, in which she averred she had written a “false statement” about

Appellant in April 2015, and that Appellant “never possessed the gun that was

                                    - 12 -
J-S44043-20



found that day that [she] made [the] false allegations.”            See Affidavit of

Lakiesha Marie Liggins, 5/22/16.               Although the affidavit was marked as

Commonwealth Exhibit 11 at trial,10 it was not introduced by either party. In

its Rule 907 notice, the PCRA court opined that the affidavit was hearsay, and

not subject to any exceptions.           Notice Pursuant to Pennsylvania Rule of

Criminal Procedure 907 at ¶ 2(B). However, on appeal, Appellant maintains

the affidavit was admissible pursuant to Pennsylvania Rule of Evidence 806,

“Attacking and Supporting the Declarant’s Credibility.”11 Furthermore, while

he recognizes “[t]he jury did hear that [ ] Liggins recanted her claim that [he]

possessed a gun on the date in question” through Liggins’s habeas hearing

testimony, Appellant contends that testimony was “effectively impeached by

the Commonwealth,” and, therefore, he was prejudiced when Attorney Bellfy

failed to use the affidavit to “support the credibility of [ ] Liggins’ habeas

corpus testimony.” Appellant’s Brief at 25 (emphasis added).
____________________________________________


10   See N.T., 3/20/17, at 79-80.

11   Rule 806 provides:

        When a hearsay statement has been admitted in evidence, the
        declarant’s credibility may be attacked, and then supported, by
        any evidence that would be admissible for those purposes if the
        declarant had testified as a witness. The court may admit
        evidence of the declarant’s inconsistent statement or conduct,
        regardless of when it occurred or whether the declarant had an
        opportunity to explain or deny it. If the party against whom the
        statement was admitted calls the declarant as a witness, the party
        may examine the declarant on the statement as if on cross-
        examination.

Pa.R.E. 806.

                                          - 13 -
J-S44043-20



      We need not address whether the May 2016 affidavit was admissible

under Rule 806 because we conclude Appellant cannot demonstrate he was

prejudiced.   See Miller, 231 A.3d at 991.      Indeed, at both Appellant’s

preliminary hearing and habeas hearing, Liggins testified under oath that

Appellant did not possess a firearm on the night in question.      Her sworn

testimony from both hearings was read to the jury at trial.               The

Commonwealth then attempted to discredit her by introducing her 911 call

and written statement to police from the night of the incident, in which she

stated Appellant threatened her with a firearm. The fact that Liggins signed

an affidavit admitting she lied in her initial statement after both the

preliminary hearing and habeas hearing, renders the affidavit superfluous.

Appellant already had the opportunity at both prior hearings to cross-examine

Liggins concerning why she purportedly initially lied to the police. See N.T.,

Preliminary H’rg, at 13 (Liggins testified she told police Appellant had a gun

because she “just wanted him out of the house [and] figured they wouldn’t

make him leave because he’s a resident there”); N.T., Habeas H’rg, at 17-18

(same).   Thus, by the time Liggins signed the affidavit, she had already

recanted her prior statement to police under oath in two separate hearings.

Because Appellant cannot demonstrate “that there is a reasonable probability

that the outcome of the proceedings would have been different but for

counsel’s” failure to introduce Liggins’s May 2016 affidavit, we conclude no

relief is warranted. See Johnson, 139 A.3d at 1272.




                                    - 14 -
J-S44043-20



       Appellant’s fourth claim alleges Attorney Bellfy’s ineffectiveness for

failing to object to purported improper arguments in the Commonwealth’s

opening and closing statements to the jury.         See Appellant’s Brief at 27.

Appellant insists the Commonwealth committed misconduct when it argued

that the jury should consider Liggins’s April 2015 written police statement as

substantive evidence, “beyond the limited purpose it was admitted.” Id. See

also N.T., 3/20/17, at 71-72; N.T., 3/21/17, at 119-20. However, the fallacy

with this claim is that this Court held on direct appeal that Liggins’s statement

to police was admissible as both impeachment and substantive evidence.

Wynn-Turner, 1410 MDA 2017 (unpub. memo at 13-14). Thus, Appellant’s

present allegation has no arguable merit. See Johnson, 139 A.3d at 1272.

       In his penultimate issue, Appellant insists Attorney Bellfy was ineffective

for failing to request the redaction of a racial slur from the 911 call. Appellant’s

Brief at 31. Appellant maintains that during the call, Liggins stated “I don’t

give a fuck about no nigga.”12 Id. The 911 call was played twice for the jury

— once during the Commonwealth’s case-in-chief and a second time during

deliberations when the jury requested to hear the recording again. See N.T.,

3/20/17, at 95; N.T., 3/21/17, at 157. Appellant argues “[c]ompetent trial

____________________________________________


12We note the recording of the 911 call is not included in the certified record,
and the PCRA court believed Liggins stated, “I’m not talking about no nigger.”
Notice Pursuant to Pennsylvania Rule of Criminal Procedure 907 at ¶ 2(H).
However, regardless of what Liggins actually stated, both the PCRA court and
Commonwealth agree she referred to Appellant by a racial slur. See id.;
Commonwealth’s Brief at 18.


                                          - 15 -
J-S44043-20



counsel would not allow the Commonwealth’s attorney to present evidence

that referred to Appellant in such a hateful manner when it could have easily

been redacted.” Appellant’s Brief at 31. Further, he asserts that “[e]ach time

the word . . . was played loudly and echoed throughout the . . . courtroom,

[he] felt so small and helpless because [he] was the ‘nigga.’” Id. at 32.

      Again, we conclude no relief is warranted. As the PCRA court found in

its Rule 907 notice, “Ms. Liggins used [a racial slur] during a phone call she

made to 911, while she was in an excited emotional state, shortly after she

was threatened by [Appellant] at gunpoint while her child and mother were

also in the residence.”    Notice Pursuant to Pennsylvania Rule of Criminal

Procedure 907 at ¶ 2(H). The court noted that the Commonwealth did not

refer to Appellant “in any derogatory or offensive manner.” Id.

      Furthermore, Appellant has also failed to demonstrate he was

prejudiced. Indeed, the trial court specifically inquired of the jury during voir

dire whether anyone believed “that [Appellant’s] race would play any part

whatsoever in deciding whether or not he is guilty of any of the crimes

charged[.]”   N.T., 3/20/17, at 41.    No juror responded affirmatively.      Id.

Appellant’s only allegation of prejudice in his brief is that Liggins’s use of the

racial slur made him feel “small and helpless.” Appellant’s Brief at 32. He has

failed to demonstrate “that there is a reasonable probability that the outcome

of the proceedings would have been different but for counsel’s” failure to seek

redaction of the racial slur in the 911 call. See Johnson, 139 A.3d at 1272.

Thus, this claim fails.

                                      - 16 -
J-S44043-20



      Lastly, Appellant raises a claim of cumulative error, arguing “Attorney .

. . Bellyfy’s errors viewed cumulatively denied Appellant a trial worthy of

confidence.” Appellant’s Brief at 34. Appellant recognizes that “Pennsylvania

State Appellate Courts have consistently rejected the idea that cumulative

error can lead to post-conviction relief if the claims have no arguable merit.”

Appellant’s Brief at 33. See Commonwealth v. Johnson, 966 A.2d 523,

532 (Pa. 2009) (“This Court has repeatedly held that ‘no number of failed

[ineffectiveness] claims may collectively warrant relief if they fail to do so

individually.’”)   (citations   omitted).       Nevertheless,     he   maintains    the

Pennsylvania Supreme Court has held that “issues that are dismissed based

on a lack of prejudice will be considered together.” Appellant’s Brief at 33.

See Commonwealth v. Spotz, 18 A.3d 244, 321 (Pa. 2011) (“When the

failure of individual claims is grounded in lack of prejudice, then the

cumulative    prejudice     from   those    individual   claims   may    properly   be

assessed.”); Johnson, 966 A.3d at 532 (“[I]f multiple instances of deficient

performance are found, the assessment of prejudice properly may be

premised upon cumulation.”).         Based solely on his bald allegation that

Attorney Bellfy’s cumulative “errors” denied him a fair trial, Appellant insists

he is entitled to relief.

      We disagree. First, we emphasize that of the five ineffectiveness claims

Appellant has raised on appeal, we deny three based on lack of merit, and

only two based solely on lack of prejudice — Attorney Bellfy’s alleged failure

to introduce Liggins’s May 2016 affidavit, and her alleged failure to seek

                                       - 17 -
J-S44043-20



redaction of a racial slur from the 911 call. We cannot conclude that these

purported errors, even considered together, resulted in cumulative prejudice

warranting relief. See Spotz, 18 A.3d at 321 (noting that with regard to the

one claim and three sub-claims the Court denied based on lack of prejudice,

the “claims [were] independent factually and legally, with no reasonable and

logical connection that would have caused the jury to assess them

cumulatively”). Accordingly, Appellant is entitled to no relief on his final claim.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                      - 18 -